Citation Nr: 0003250	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-43 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1952 to April 
1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1993 and later RO rating decisions that denied 
service connection for a low back condition.  

A September 1995 RO rating decision denied service connection 
for hypertension and arthritis of the shoulders, arms, and 
elbows.  The veteran appealed these determinations in the 
September 1995 RO rating decision and then withdrew the 
appeal with these matters in April 1999.  Hence, these 
matters are not for appellate consideration.  38 C.F.R. 
§ 20.204 (1999).



FINDING OF FACT


The veteran's low back condition first demonstrated many 
years after service is related to parachute jumps in service.


CONCLUSION OF LAW


The veteran's low back condition was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1952 to April 
1957.

Service medical records are negative for a low back disorder.

The post service medical records reveal the veteran's history 
of low back surgery in the 1960's and demonstrate the 
presence of a low back disorder in the 1990's.  The more 
salient medical reports with regard to the veteran's claim 
for service connection for a low back disorder are discussed 
in the following paragraphs.

The veteran underwent a VA medical examination in September 
1993.  He gave a history of lumbar laminectomy in 1966.  X-
rays of the lumbosacral spine revealed degenerative joint 
disease and mild scoliosis.  The diagnoses were status post 
lumbar laminectomy/mild lumbar scoliosis, and degenerative 
joint disease.

A MRI (magnetic resonance imaging) of the lumbosacral spine 
was performed at a VA medical facility in October 1994.  The 
impressions were status post diskectomy probably at L4-L5 on 
the right with scar tissue within the right anterior epidural 
space at that level; degenerative disc disease at L5-S1 with 
mild diffuse disc bulging at these levels; no evidence of 
significant spinal stenosis; and bilateral facet hypertrophy 
at L2-S1.

A letter from a VA physician dated in February 1995 is to the 
effect that the veteran had been treated for a low back 
condition since November 1994.  It was noted that the veteran 
reported a history of initial injury in jump school in 
service.  The physician opined that the conditions found on 
the recent MRI of the veteran's lumbosacral spine could be 
related to injuries in service.

A private medical report dated in February 1995 notes that 
the veteran underwent L4-5 diskectomy on the right side in 
1968 and that he had undergone low back injuries while in 
service.  The examiner opined that the veteran's degenerative 
changes in the spine and Schmorl's nodes were more likely due 
to the veteran's paratrooping than related to his knee 
injuries in service.

The veteran testified at a hearing before the undersigned in 
October 1999.  His testimony was to the effect that he had 
low back problems that were causally related to parachute 
jumps in service and/or to his service-connected bilateral 
knee condition.

An October 1999 letter from a VA physician notes that the 
veteran had been a patient since November 1994.  The 
physician opined that the veteran had chronic low back pain, 
facet joint mediated pain, and lumbar degenerative disease 
that were more likely than not caused by trauma sustained 
while parachuting in service.

Service connection is currently in effect for left total knee 
replacement, rated 30 percent; right knee degenerative joint 
disease, rated 10 percent; and deep vein thrombosis of the 
left calf, rated zero percent.


B.  Legal Analysis

The veteran's claim for service connection for a low back 
disorder is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


While the medical records do not demonstrate the presence of 
a low back condition until many years after service, service 
connection for such a condition may be granted if the 
evidence links it to an incident of service or to a service-
connected disability.  38 C.F.R. §§ 3.303(b) and 3.310(a) 
(1999).  In this case, the medical evidence indicates that 
the veteran had low back surgery in the 1960's, many years 
after service, and clinically demonstrates the presence of a 
chronic post operative residuals of diskectomy at L4-L5, 
degenerative disc disease at L5-S1 with disc bulging at these 
levels, and bilateral facet hypertrophy at L2-S1.  The 
medical evidence contains medical opinions that link the 
veteran's current low back condition to parachute jumping in 
service, and indicate that it is more likely than not that 
this condition is due to such activity.  There is no medical 
opinion of record that refutes the medical opinions linking 
the veteran's current low back condition to parachute jumping 
in service.  The Board may only consider independent medical 
evidence to support its findings and may not rely on its own 
unsubstantiated opinion to support a decision.  Colvin v. 
Derwinski, 1 Vet. App. 175 (1991).

The veteran has claimed that his current low back condition 
is due to injuries sustained in parachute jumps in service 
and/or due to his service-connected knee conditions.  The 
objective medical evidence supports his claim with regard to 
his low back condition being due to parachute jumping in 
service and supports granting service connection for his low 
back condition.  Under the circumstances, the matter of 
secondary service connection for a low back condition is 
moot.


ORDER

Service connection is granted for the veteran's low back 
condition.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

